Order                                                                                       Michigan Supreme Court
                                                                                                  Lansing, Michigan

  September 27, 2006                                                                                    Clifford W. Taylor,
                                                                                                                Chief Justice

                                                                                                      Michael F. Cavanagh
  131090                                                                                              Elizabeth A. Weaver
                                                                                                             Marilyn Kelly
                                                                                                        Maura D. Corrigan
                                                                                                      Robert P. Young, Jr.
                                                                                                      Stephen J. Markman,
  JOHN FODERA and SABRINA FODERA,                                                                                    Justices
           Plaintiffs-Appellants,
  v        	                                                       SC: 131090
                                                                   COA: 259097
                                                                   Genesee CC: 03-076302-NI
  KEENAN VAN LOBBS and KYLEE
  LYNN LOBBS,
           Defendants-Appellees.

  _________________________________________/

        On order of the Court, the application for leave to appeal the January 31, 2006
  judgment of the Court of Appeals is considered, and it is DENIED, because we are not
  persuaded that the questions presented should be reviewed by this Court.

        CAVANAGH and KELLY, JJ., would grant leave to appeal.




                          I, Corbin R. Davis, Clerk of the Michigan Supreme Court, certify that the
                    foregoing is a true and complete copy of the order entered at the direction of the Court.
                          September 27, 2006                  _________________________________________
           d0920                                                              Clerk